Bigelow, C. J.
We think that these proceedings cannot be sustained. The warrant is clearly insufficient, because it does not designate the building or place to be searched with such distinctness and particularity as clearly to describe and identify it. Such designation is expressly required by the statute. Gen. Sts. c. 86, § 44. The allegation in the warrant leaves it uncertain whether the distillery in which it is averred that the liquors are deposited is situated in the town of Hardwick or the city of Worcester.
But if this difficulty could be overcome, and it should be held that the place was sufficiently described according to the fact as being in Hardwick, there is another objection to the proceedings which is insuperable. The notice to the alleged keeper of the liquor distinctly sets forth that the liquor was seized “ at Worcester in a certain distillery there situate.” By § 47 of the chapter of the General Statutes above cited, it is provided that the notice issued to the alleged keeper “ should state when and where the liquors were seized.” It appears by the record that the liquors were in fact seized in a distillery situated in Hard-wick. The notice therefore did not conform to the statute and was insufficient and void.
The objections above stated were seasonably taken by the defendant by a motion to quash, which should have been allowed. Exceptions sustained, and proceedings quashed.